DETAILED ACTION
Claim Rejections - 35 USC § 101
Claims 1, 2, 4, 5, 8-15, 17, 19, 20, 34 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter based upon an analysis under the two-part analysis described in the 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance) as set forth in the previous office action and below in response to applicant’s remarks;
“Under the first part of Interim Eligibility Guidance, the claims are considered directed to an abstract idea in the rules for playing a game which they recite.  Traditionally a process claim recites the physical step which one intends to exclude others from practicing. While the claims do in fact recite some physical steps, the recitations pertaining to the rules define what one may do or not do depending upon an event or action in the game itself.  Most broadly, the rules for playing a game can be characterized as an agreed upon mode of conduct between the player that can be viewed as a contractual obligation.  When wagering is involved, such ideas amount to agree upon financial obligations where player's acting in accordance with the rules themselves will need to perform a payment of money or some value.  In the July 2015 Update, it discussed two abstract ideas analogous to rules for playing a wagering game. The first was an economic practice "relating to....agreements between people in the form of...business relationships.  Agreements between people creating a contractual relationship was noted in buySAFE and Bilski.  Wagering can be likened to "concepts relating to mitigating risks” noted in Bilski and Alice. Games are certainly directed to “certain methods of organizing human activity" as discussed as being patent ineligible in the July 2015 Update. Certainly the instant claims directed to rules for playing a game can be described as, "relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities...and managing human mental activity”. The examiners position set forth in the grounds for rejection is rooted in Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos.  One factor suggesting claims are directed to patent ineligible subject matter are;
􀂃 Mental activity (e.g., forming a judgment, observation, evaluation, or opinion); 

􀂃 Human behavior (e.g., exercising, wearing clothing, following rules or instructions); 
􀂃 Instructing “how business should be conducted.” 

 	All these factors are considered descriptive of rules for playing games that are considered “instructing” how a game (i.e. business) should be conducted and directed to human behavior and interpersonal interactions (i.e. following rules) to engage in mental activity requiring of forming judgment, observation and evaluation.
	Additionally, as a result of the recent decision of Alice, a Memorandum was issued by Andrew Hirshfeld entitled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et al.  In it is outlined a “Two-part Analysis" for Abstract Ideas.  In the first part, it outlined an on point example of an abstract idea being, “certain methods of organizing human activities”.  Rules for playing games per se can certainly fall within the realm of "organizing human activities".  In accordance with appellant’s idea, "participants" in the game activity are organized to play a wagering game. Hence, in accordance with the Memorandum we are clearly dealing with an abstract idea in the underlying invention of how to use cards to play a game. 
The concept of preemption or tying up the idea itself is discussed in Interim Eligibility Guidance, but it and the Courts have failed to define “how much” is too much. It is clear that an idea need not tie up "all" of the prior art and as recognized by Interim Eligibility Guidance, “all inventions embody” some application of an abstract idea. The Courts were concerned with one gaining right to exclude others with what were considered the basic tools of the trade.  These tools are in concepts such as folding, checking and offering wagering propositions.  Additionally, the instant rules have no clear application or improvement in the market place as called for in Bancorp Servs.  Games in general may or may not be "entertaining" and wagering games may or may not be "profitable".  Further there is nothing of record that indicates applicant's rules solves any known problem in the art or improves upon any of the multitudes of other variations in wagering games that are known.  Hence, taking all the claim limitations into consideration, it is even more compelling that the claims before us are directed to an abstract idea and do not fall within any of the four statutory classes of eligible inventions.  A “practical application” relates to how a judicially recognized exception is applied in a real world product or a process, and not merely to the result achieved by the invention. See, e.g., Ultramercial v. Hulu, 657 F.3d 1323, 1329, 100 USPQ2d 1140,1145 (Fed. Cir. 2011) Here, the idea itself is only in required and permissible actions allowed to participants in a game.  To the examiner a practical application of such an idea would produce results or solve a problem in the real world such as objectively increasing profits for the house.  Some such results to consider may be for example educational and result in players testing beyond a grade level.  In any event, there is no objective evidence that the instant game is nothing more than an idea in a variation of a wagering type game.  Any improvement or problem solved in the art is left to speculation. 

In identifying the judicial exception, the invention as a whole is analogous to others shown by the Courts to be found patent ineligible.  In the Interim Eligibility Guidance, managing a game of bingo in Planet Bingo is explicitly listed.  More recently, In re Smith (Fed. Cir. 2016), the Federal Circuit has affirmed – agreeing that the method of playing cards is an unpatentable abstract idea. The court held that a wagering game is roughly identical to fundamental economic practices that the Supreme Court held to be abstract ideas in Alice and Bilski. 
We lastly, need to look at the claim to determine if there is anything "significantly more" that would suggest the claim to be patent eligible. The steps of randomizing and dispensing cards are conventional to the set up of card games.  The game appears strictly for entertainment and does not appear to solve any problem known in the art or produce any results that would suggest anything significantly more is being recited in the claims.  The steps of dealing and displaying game indicia are not central to the rules themselves.  Instead such are routine steps in setting up and administering a game such to convey information to a player about the status of play. In accordance with the Interim Eligibility Guidance, these things are not significantly more since they are well-understood, routine and conventional in playing wagering games. Hence, none of these step are considered to contribute significantly more that would suggest the claims to be patent eligible. 
Claims 2, 44 and 45 calls for further dealing steps when indicated by a player and as in claim 1 above, such a step do not suggest that the claim would be patent eligible. 
Claims 3 and 46 is directed to rules for interpreting or determining game data.  It contains no further physical steps that would suggest the claim is now directed to something substantially more than an abstract idea. 
Claims 4-8 and 48 are directed to receiving bets and the criteria by which game data is evaluated to determine a winner. In games, wagering may or may not occur.  It is common to play a game to risk money, however, such is not central to the idea itself that is attempting to be claims. Resolving wagers in accordance with criteria set forth in the game's rules are most broadly mental considerations attempting to be defined as oppose to any positive physical step that are to take place.  As such, the claim fails to suggest that anything more than an abstract idea in playing a game is attempting to be recited in this claim.
Claims 1-58, 10, 11-16 and 19, all recite general conditions under which actions by a player may occur and 36-42 and 49-53 are directed to the manipulation of game data by the processor, additional wagers and resolving a winning player in accordance with the rules to determine a payment.  They are directed to which cards and at what point in the game according to the rules they will be disclosed to a player.  While the acts of turning over a card or revealing it to a player can be a physical step, such is most broadly merely a manipulation of the game data in accordance with the rules themselves attempting to be claimed. Hence, none of the limitation suggest significantly more than an abstract idea is attempting to be recited in the claims. The acts of earning tokens as called for in claims 6, 7, 17 and 18 do not add substantially more to the game since the awarding of tokens in a game to award a player for progress or events in the game is conventional and well known.  Likewise, the use of wild cards in games as called for in claims 9 and 20 is known. Hence they do not add significantly more to the underlying abstract idea of playing game using blocking cards. 
Considering the recitations of the claims in combination as suggested in the Memorandum from Robert Bahr dated 5/4/16, all the steps of randomizing, dispensing, placing cards and determining a winning player are considered well-known, routine and conventional in designing wagering games. Their rearrangement does not appear to offer any suggestion of an advancement to the art by solving any particular problem or producing any unexpected results.  Instead, those skilled in game design would expect to know how players would strategize rearranging the rules of the game to include different game mechanics, dealing sequences, wagering schemes and game objectives.  Such a consideration is somewhat a throwback to State Street, 149 F.3d at 1373, 47 USPQ2d at 1601-02 which evaluated patent eligible subject matter based upon its ability to produce “useful, concrete and tangible result.”  Therein defined limits patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept. (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96); In re Ziegler, 992, F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).  By definition something which is concrete is “having a material, perceptible existence; of, belonging to, or characterized by things or events that can be perceived by the senses; real; actual and something which is tangible is “that can be touched…having actual form and substance”.  In the instant invention the results are intangible and each time the steps attempting to be claimed are practiced, certain steps may or may not be conducted at the options of the game operator or the player and any outcome of the game will be unpredictable.  
The Courts have found that methods of playing games are generally not patent eligible in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) and IN RE SMITH (Fed. Cir. 2016) in finding that wagering games are generally patent-ineligible abstract ideas unless they employ unconventional game elements, rather than conventional.
For the reasons stated above the “basic character” of the recited invention has been clearly considered as the underlying invention is directed to ineligible subject matter in rules for playing a game. The Guidance provided by the Office makes it clear that we are more likely than not dealing with ineligible subject matter in organizing activity between players.  As such, it is reasonable to conclude that the claims are not directed to patent eligible subject matter. 
Applicant has amended the claims to now recite a game machine, memory and processor.  However, such claim drafting tactics to attempt to render an otherwise non-eligible invention eligible has been rules insufficient. In Alice, it was found is irrelevant that the mere recitation of a machine upon which a process was intended to operate and a computer being physical objects were recited. 
“There is no dispute that a computer is a tangible system (in §101 terms, a “machine”), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the §101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility “depend simply on the draftsman’s art,” Flook, supra, at 593, thereby eviscerating the rule that “‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’” Myriad, 569 U. S., at ___ (slip op., at 11).
Applying this standard, the Court concluded that the claims at issue here did nothing “more than simply instruct the practitioner to implement the abstract idea of intermediated settlement on a generic computer.”  Slip Op. at 14. Note that the Court’s ruling applies to the method claims, the computer system claims, and the computer-readable medium claims.  While not treated here as per the restriction above, it is noted applicant has attempted to additionally file claims directed to a game machine. It is noted the such an effort too would fail under the above analysis as they too merely recite “specific hardware” configured to perform “specific computerized functions.” Here the game machine itself is also purely generic.  As a result, none of the hardware recited by the claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Put another way, the machine claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the machine claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101“in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” As such, applicant’s attempt to redraft the claims to evade the requirements of patent eligibility are unsuccessful. 
Likewise the step of receiving a wager in a game offers no meaningful limitation.  Wagers in games are known as conventional steps that offer a player a level of financial risk to a game of chance or skill.  Nor does the displaying of cards.  The simple addition of a substrate upon which a game is to be played does not render the game itself patent eligible.  Receiving inputs and calculating awards are extra-solution activity that are not sufficient to render the claims patent eligible. See Ex Parte Hall, APPEAL 2017-002594, 2018 WL 460997 (PTAB Jan. 12, 2018). The Board’s two step analysis is as follows: (a) the claims are directed to the abstract idea of “rules for conducting a wagering game;” (b) although the claims is tied to physicality, it does not provide “something significantly more than a claim on the abstract idea itself.” As such, applicant’s amendments and remarks are not sufficient to overcome the rejection under 101 as set forth above.” 
Conclusion
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance applicant argues his claims recite additional elements beyond the judicial exception, which integrate the exception into a practical application. He points to the computer and the function of, “duplicating the foundation stack from which play restricted on the display
and requiring the restricted foundation stack and the duplicated foundation stack to be played”.  However, such are not a practical application as such are directed to the rules themselves attempting to be claimed.  In the instant case, the duplication of stacks is disclosed as the addition of additional stacks as a player advances levels. While this is disclosed as an electronic version, such is merely the substrate upon which the game is intended to be played.  Physical cards can additionally be used to populated additional stacks and as such does not require any special computer.  Instead, the game is intended to be played on any electronic device commonly used to play games and coded with the rules of the game intended to be played upon it. 
	Having clearly established we are dealing with a judicial exception in methods for organizing human activity such as following rules or instruction.  Being a solitaire game, the idea additionally appears to be abstract in the context of managing personal behavior, An example of a claim reciting managing personal behavior. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015).  In accordance with the 2019 PEG, step 2B we search for an inventive concept to whether or not the claim amount to significantly more than the abstract idea.   Where the instant claims are generally linking the use of a judicial exception to a particular technological environment or field of use, such as a computer in this case, such is not considered a practical application. 
	 Applicant argues the limitations are not routine and cannot be simply performed in a physical game. The examiner does not agree.  Computers used in playing card game are known to populate cards in accordance with the rules for play as required by the conditions of the game.  While doing such electronically in the case of a large number of cards may be preferred or more convenient, such does not make the computer essential to the rules itself to suggest we are dealing with any type of special purpose machine. Instead, such elements require “cloning” by a gaming machine can be done by a dealing of physical elements and suggest the claims as a whole are directed to nothing more than the abstract idea in the rules for playing a game.  As such, applicant’s remarks fail show how the rejection is in error in determining that the claims are not patent ineligible. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is 571-272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711